Title: From George Washington to Philip Schuyler, 12 October 1779
From: Washington, George
To: Schuyler, Philip


        
          Dear Sir
          Head Quarters West point 12th Octobr 1779
        
        Your favor of the 6th which reached me yesterday, gives me hopes of the pleasure of seeing you in a day or two.
        General Sullivan must from his situation have been totally unacquainted with the circumstances of the Mohawks families at the lower Castle, his motive undoubtedly was to remove a set of people who, he had reason to beleive, were unfreindly and dangerous. But as the public faith has been pledged for their remaining there unmolested, and you say good consequences have resulted to the neighbourhood from the measure hitherto, I see no objection to their being suffered to return home again—I will inform Genl Sullivan, upon his return, of the reasons which induced the superseding his orders to Colo. Gansevoort. As to the other point—The treaty with the Cayugas—I can only give my private opinion, which coincides with yours, so far as it respects the policy of making a general peace with them and the other Indians of the Six Nations—But as to particular terms I think it will be proper for you and the Gentlemen in the Commission to take the directions of Congress, should they incline to an accomodation When I have the pleasure of seeing you we can talk over this

matter more at large. I am with the greatest Regard Dear Sir Yours sincerely.
      